1:18-mj-076-MMS

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF the

residence of Falicia FARMER and Justin

SELEY identified both as Apartment 2 & Case No. 1:18-mj-00076-MMS
Apartment B JS Court, Craig, Alaska

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

I, Sarah L. Foreman, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a warrant to search the residence of Falicia FARMER and Justin
SELEY identified both as Apartment 2 & Apartment B JS Court, Craig, Alaska
(hereinafter SUBJECT PREMISES) and to seize things which constitue instrumentalities
and evidence of violations of Title 18 U.S.C. §922(a)(6), §922(d)(1) and §922(g)(1).

2. Tama Special Agent for the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) and have been so employed since October 2009. As a Special Agent for the
Bureau of ATF, I have completed the Criminal Investigator Training Program at the
Federal Law Enforcement Training Center in Glynco, Georgia and Special Agent Basic
Training for the ATF. Additionally, I have a Master’s Degree in Public Administration
with emphasis on Criminal Justice.

3. The statements contained in this affidavit are based on my own investigation, my training
and experience as a law enforcement agent, as well as information provide to me by
and/or through other law enforcement agents, investigators and individuals with
knowledge of this matter, during the course of this investigation, and through my review
of documents. This affidavit summarizes such information but does not provide each and
every detail known by your affiant regarding this investigation, rather is provides

Page 1 of 4

Case 1:18-mj-00076-MMS Document1-1 Filed 10/12/18 Page 1 of 4
1:18-mj-076-MMS

information necessary to establish probably cause for the search of the SUBJECT
RESIDENCE.

PROBABLE CAUSE

. During the morning of July 19, 2018 Justin SELEY (hereafter referred to as SELEY), a
convicted felon viewed firearms in the display case at Log Cabin Sporting Goods. That
afternoon, SELEY returned to Log Cabin Sporting Goods with Falicia FARMER
(hereafter referred to as FARMER). Mr. SELEY pointed to an item in the display case
and FARMER completed the ATF Form 4473, used for a background check, to complete
the firearm purchase transaction. Present for this was off duty Alaska State Trooper Luke
Parrish.

. Upon completion of the transaction, the employee, a new hire, contacted the business
owner to ensure he completed the transaction properly. The owner reviewed the
transaction and reported it to the Alaska State Troopers as a potential straw purchase as
the owner is aware that SELEY is prohibited from possessing firearms.

. SA Foreman ran SELEY’s criminal history and found the following felony convictions:

 

Case Number Convicted Charges Conviction Date
1CR-12-140CR Assault 3 03/21/2014
1CR-07-314CR Burglary 2 and

Criminal Mischief 3 11/04/2008

. SA Foreman requested the ATF Form 4473 completed by FARMER for that transaction
along with any other ATF Form 4473s recently completed by FARMER for other firearm
purchases from Log Cabin Sporting Goods. SA Foreman received four ATF Form 4473s
that detail the following purchases:

Date Purchased Item

07/19/2018 Pistol, Sig Sauer, Model: SP2022, Cal: 9mm, Serial #: 24B347890
06/16/2018 Pistol, Springfield, Model: Saint AR-15, Cal: 5.56, Serial #: ST126161
04/16/2018 Receiver, DSA Inc., Model: EM4, Cal: 5.56, Serial #: DSFO22144
12/16/2017 — Rifle, Savage, Model: 111, Cal: .270, Serial #: J909454

. SA Foreman queried the social media platform Facebook and found profiles for both
FARMER and SELEY. FARMER’s profile shows she has been in a relationship with
SELEY since August 11, 2015.

. Anentry in the Alaska Correctional Offender Management System (ACOMS) from
February 3, 2016 lists SELEY as living with his girlfriend, FARMER, and her two
children.

Page 2 of 4

Case 1:18-mj-00076-MMS Document 1-1 Filed 10/12/18 Page 2 of 4
1:18-mj-076-MMS

10. Contact with both the Alaska State Troopers and Craig Police Department confirmed the
couple resides together. AST Trpr Parrish described the location as the rear of two
buildings off JS Street directly in line with Achten Court. Chief Ely pointed the building
out on a map stating a dispatcher lives in the building with a green roof and the couple
lives in the building next to it. The lighter colored roof attached is the front carport.

11. Based upon my training and experience, and the experience other ATF Special Agents, I
know the following:

a.

That it is commonplace for people who obtain firearms to keep said firearms as
personal property for extended periods of time. It is also common that persons
maintain custody and control of said firearms within their residence, vehicles, on
their property, or on their person for hunting purposes, target shooting, self-
defense, and, sometimes, criminal activities. It is also my experience that persons
who possess firearms usually possess other items related to firearms, such as: gun
cases, ammunition, ammunition magazines, holsters, spare parts, cleaning
equipment, photographs of firearms and documents, including receipts and other
financial documents, relating to the purchase and/or ownership of these items.

That it is commonplace for people who are prohibited from possessing firearms,
who therefore cannot pass the NICS background check required at Federal
Firearms Licensees, to utilize another person who can pass the NICS background
check to unlawfully purchase firearms on their behalf.

That pursuant to Title 18, U.S.C. § 922(g)(1) that persons convicted of a felony in
which the punishment exceeds one year are prohibited from possessing a firearm
or ammunition, as defined by Title 18, United States Code, Section 921(a), which
have traveled in and affected interstate commerce.

That pursuant to Title 18, U.S.C.,§ 922(a)(6) it is unlawful for any person in
connection with the acquisition of any firearm or ammunition from a licensed
dealer, knowingly to make any false or fictitious oral or written statement or to
furnish or exhibit any false, fictitious, or misrepresented identification, intended
or likely to deceive such dealer, with respect to any fact material to the lawfulness
of the sale or other disposition of such firearm or ammunition under the pro-
visions of this chapter.

That pursuant to Title 18, U.S.C. §922(d)(1) — It shall be unlawful for any person
to sell or otherwise dispose of any firearm or ammunition to any person knowing

Page 3 of 4

Case 1:18-mj-00076-MMS Document 1-1 Filed 10/12/18 Page 3 of 4
1:18-mj-076-MMS

or having reasonable case to believe that such person has been convicted in any
court of, a crime punishable by imprisonment for a term exceeding one year.

CONCLUSION

Based upon the information above, your affiant submits that there is probable cause to believe
FARMER is in violation of Title 18 U.S.C. § 922(a)(6) and § 922(d)(1) and that SELEY is in
violation of Title 18 U.S.C. § 922(g)(1) and is requesting a search warrant be granted authorizing
the search of the SUBJECT PREMISES.

Respectfully submitted,

 

Sarat L. Foreman

Special Agent
Bureau of Alcohol, Tobacco, Firearms and
Explosives

Subscribed and sworn to before me
on October_12. 2018:

[S| MATTHEW M. SCOBLE
U.S. MAGISTRATE JUDGE
7 SIGNATURE REDACT

UNITED STATESMAGISTRATE JUD |
~~ i ee *

 
  

Page 4 of 4

Case 1:18-mj-00076-MMS Document 1-1 Filed 10/12/18 Page 4 of 4
